                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

AWP, INC.,

       Plaintiff,

v.                                                         Case No: 8:19-cv-1516-T-36JSS

SOUTHEASTERN TRAFFIC SUPPLY,
INC., BRIAN SINAR, AUGUSTO
SIKAFFY, DANIEL JEZIORKOWSKI,
TIMOTHY W. DAVENPORT, ROSS
SMITH and JOHN DOES,

       Defendants.
___________________________________

                               ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant TIMOTHY W.

DAVENPORT in Tampa, Florida on the 26th day of August, 2019.



                                         ELIZABETH M. WARREN, CLERK


                                         s/CR, Deputy Clerk


Copies furnished to:

Counsel of Record
